Exhibit 10.77

REPLACEMENT PROMISSORY NOTE A-4

(Amended and Restated First Mezzanine Loan)

 

Principal Amount of this Note: $15,000,000.00    New York, New York Aggregate
Principal Amount of Loan: $58,000,000.00    March 23, 2007

FOR VALUE RECEIVED, W2001 PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C., a Delaware
limited liability company, as maker, having an address c/o Whitehall Street
Global Real Estate Limited Partnership 2001, 85 Broad Street, New York, New York
10004 (“Borrower”), hereby unconditionally promises to pay to the order of
COLUMN FINANCIAL, INC., a Delaware corporation, as lender, having an address at
11 Madison Avenue, New York, New York 10010 (“Lender”), or at such other place
as the holder hereof may from time to time designate in writing, the principal
sum of FIFTEEN MILLION and No/100 DOLLARS ($15,000,000.00), or so much thereof
as is advanced and outstanding pursuant to that certain Amended and Restated
First Mezzanine Loan Agreement, dated the date hereof, between Borrower and
Lender (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), in lawful money of
the United States of America with interest thereon to be computed from the
Closing Date (as defined in the Loan Agreement) at the Applicable Interest Rate
(as defined in the Loan Agreement), and to be paid in accordance with the terms
of the Loan Agreement and this Replacement Promissory Note A-4 (the “Note”).
This Note evidences a portion of the outstanding principal amount of a loan made
pursuant to the Loan Agreement and having an outstanding principal amount as of
the date hereof of FIFTY-EIGHT MILLION and No/100 DOLLARS ($58,000,000.00). This
Note is issued in connection with an increase in the principal amount of the
loan and the cancellation of the original note evidencing the loan. All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.

ARTICLE 1

PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2

DEFAULT AND ACCELERATION

The Debt shall, without notice, become due and payable, at the option of Lender,
if any payment required in this Note is not paid (a) on the Maturity Date, or
(b) pursuant to the terms and applicable cure periods, if any, set forth in
Section 8.1 of the Loan Agreement.



--------------------------------------------------------------------------------

ARTICLE 3

LOAN DOCUMENTS

This Note is secured by the Pledge Agreement and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge Agreement and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

ARTICLE 4

SAVINGS CLAUSE

Notwithstanding anything herein to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
Maximum Legal Rate, (b) in calculating whether any interest exceeds the Maximum
Legal Rate, all such interest shall be amortized, prorated, allocated and spread
over the full amount and term of all principal indebtedness of Borrower to
Lender, and (c) if through any contingency or event Lender receives or is deemed
to receive interest in excess of the Maximum Legal Rate, any such excess shall
be deemed to have been applied toward payment of the principal of any and all
then outstanding indebtedness of Borrower to Lender.

ARTICLE 5

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, protest and notice of protest and non-payment of this Note and,
except as otherwise expressly provided in the Loan Documents, all other notices
in connection with the delivery, acceptance, performance, default or enforcement
of the payment of this Note. No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take

 

2



--------------------------------------------------------------------------------

further action without further notice or demand as provided for in this Note,
the Loan Agreement or the other Loan Documents. If Borrower is a partnership,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals or entities comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternative or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the members
comprising the limited liability company, and the term “Borrower” as used
herein, shall include any alternative or successor limited liability company,
but any predecessor limited liability company and their members shall not
thereby be released from any liability. Nothing in the foregoing three sentences
shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such partnership, corporation or
limited liability company, as applicable, which may be set forth in the Loan
Agreement, the Pledge Agreement or any other Loan Document.

ARTICLE 7

TRANSFER

Upon the transfer of this Note by Lender, Borrower hereby waiving notice of any
such transfer, Lender may deliver all the collateral granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in any matter
first arising after such transfer; but Lender shall retain all rights hereby
given to it with respect to any liabilities and the collateral not so
transferred.

ARTICLE 8

EXCULPATION

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9

GOVERNING LAW

This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE 10

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Replacement Promissory Note
A-4 (Amended and Restated First Mezzanine Loan) as of the day and year first
above written.

 

 

W2001 PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C. By:   W2001 Park Central Hotel
Intermediate Mezz, L.L.C.,   its Managing Member   By:   W2001 Park Central
Hotel Sub Mezz, L.L.C.,     its Managing Member     By:   Park Central Owner
LLC,       its Managing Member       By:   W2001 Park Central Hotel Realty,
L.L.C,         its Managing Member         By:  

Whitehall Street Global Real Estate Limited

Partnership 2001,

a Managing Member

          By:   WH Advisors, L.L.C. 2001,             General Partner          
By:  

/s/ Authorized Signatory

          Name:               Title:    



--------------------------------------------------------------------------------

STATE OF NEW YORK    )

                                                 :ss.

COUNTY OF NEW YORK)

On the      day of                     , in the year 2007 before me, the
undersigned, personally appeared                             , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

     

 

Notary Public

     

(NOTARIAL SEAL)

      My Commission Expires:

 



--------------------------------------------------------------------------------

NOTE ALLONGE

ENDORSEMENT to that certain Replacement Promissory Note A-4 (Amended and
Restated First Mezzanine Loan), dated March 23, 2007, in the stated principal
amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00), made by W2001
PARK CENTRAL HOTEL SENIOR MEZZ, L.L.C., a Delaware limited liability company
(“Borrower”) in favor of COLUMN FINANCIAL, INC.

Pay to the order of KBS Park Central, LLC, a Delaware limited liability company,
without recourse, representation or warranty, express or implied, except as may
otherwise be expressly set forth in that certain Noteholders’ Agreement dated
March 23, 2007 by and among Column Financial, Inc. as Original Lender, CPIM
Structured Credit Fund 1500 L.P. as Initial Note A-1 Holder, CPIM Structured
Credit Fund 1000 L.P. as Initial Note A-2 Holder, CPIM Structured Credit Fund 20
L.P. as Initial Note A-3 Holder, KBS Park Central, LLC as Initial Note A-4
Holder and LaSalle Bank National Association as Collateral Agent and Custodian.

 

DATE: As of March 23, 2007         COLUMN FINANCIAL, INC.,     a Delaware
corporation     By:  

/s/ Authorized Signatory

    Name:       Title:  

THIS NOTE ALLONGE SHOULD BE PERMANENTLY AFFIXED

TO THE PROMISSORY NOTE DESCRIBED ABOVE